DETAILED ACTION
	This is a final rejection in response to amendment filed 8/10/22. Claims 1,3-13 are currently pending.
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Arguments regarding Porte are not persuasive and therefore claims 1, 3 and 9-11 remain rejected. Arguments regarding Sherry and Lumbab are persuasive and those rejections have been withdrawn. Regarding Porte, applicant argues the intermediate portion is not present. However, as previously discussed for this limitation, the embodiment of 6b shows the limitations as claimed. See claim 1 below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US 6328258).
	Regarding independent claim 1, Porte teaches a forward part of an aircraft propulsion unit nacelle 4, comprising: 
an air intake lip 5 positioned at a front end of said forward part, 
an acoustic panel 7, and 
a rigid connection 19 between the acoustic panel and the air intake lip, 
said nacelle forward part being configured in such a way that a resistive surface of the acoustic panel extends an interior surface of the air intake lip (as shown in figure 2 and 4), and 
wherein, with the acoustic panel having a thickness delimited between the resistive surface and a back skin (not labeled but present, col. 4, ll. 46-53), said rigid connection is formed between the air intake lip and said back skin of the acoustic panel in such a way as to form a main propagation path for forces between said air intake lip and said back skin (as shown in figure 6b). Porte teaches wherein the rigid connection 19 between the acoustic panel and the air intake lip comprises an intermediate component, a cross section of which has a first branch 16 for connection to the air intake lip, a second branch 32 for connection to the back skin of the acoustic panel, and a third branch 30 rigidly connecting the first branch to the second branch.
Regarding dependent claim 3, Porte teaches wherein the intermediate component is an annular component, formed as a single piece or as an assembly of several portions (as shown in figure 5, the rigid connection is annular, the first branch 16 is shown in the figure).
Regarding dependent claim 9, Porte teaches the air intake lip of which comprises a front frame 16 comprising a foot connected to an internal surface of the air intake lip 15 in an immediate vicinity of a front end of the acoustic panel 17.
Regarding dependent claim 10, Porte teaches an aircraft propulsion unit (see figure 1) comprising a nacelle comprising a front part 4 and a main part 2, said front part being in accordance with claim 1.
Regarding dependent claim 11, Porte teaches an aircraft (abstract) comprising a propulsion unit according to claim 10.
Regarding dependent claim 12, Porte teaches wherein the rigid connection is formed by at least one riveting, screw-fastening, and adhesive bonding. Porte uses rivets 34.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed. Claim 13 is indicated as allowable as it is essentially claim 5 in independent form. It would not have been obvious to modify the prior art of record in the manner shown in claim 13, or in dependent claims 4-8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741